TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00835-CR


                                     Ex parte Bo Dresner



                FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
       NO. CR-19-0800-B, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Bo Dresner has filed a motion to dismiss his appeal, which is signed by

both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss

the appeal. See id.



                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed on Appellant’s Motion

Filed: October 6, 2020

Do Not Publish